Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention features system and method of task-based cache isolation.
Referenced prior art include:
US2006/0294300 (Lubbers) teaching atomic write data structure writing modified metadata to an atomic write descriptor and recalling the atomic write descriptor for transacting a selected atomic block size.
"ISO/IEC/IEEE International Standard - Information Technology -- Microprocessor Systems -- Futurebus+(R) - Logical Protocol specification," in ANSI/IEEE Std 896.1-1994, , vol., no., pp.1-208, 27 April 1994.
N. Neves, P. Tomás and N. Roma, "Adaptive In-Cache Streaming for Efficient Data Management," in IEEE Transactions on Very Large Scale Integration (VLSI) Systems, vol. 25, no. 7, pp. 2130-2143, July 2017.

However, none of the prior of record teaches or renders obvious the features as recited in the claims, taken in light of the disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136